Notice of Allowability
This action is responsive to Applicant’s Amendments filed December 27, 2021.  
After a thorough search and examination of the present application, and in light the amendments submitted December 27, 2021, claims 21-40 (renumbered 1-20) are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Based on the Applicant’s Amendments, filed December 27, 2021, that further narrowed and clarified the subject matter in each of the independent claims.  
-Based on the Terminal Disclaimer filed December 27, 2021
-A through search for the prior arts on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the following newly amended claimed subject matter:
receiving a multi-node database statement, the multi-node database statement comprising first operations to be performed at the first worker node and second operations to be performed at the at least a second worker node, the first operations differing at least in part from the second operations;
determining that the multi-node database statement is associated with an indicator that the multi-node database statement can be executed with relaxed consistency the indicator being a consistency-level indicator provided in the multi-node database statement or the indicator being a consistency-level indicator provided in a request for a session between a database client which issued the multi-node database statement and the first worker node;
based on the determining, without waiting to synchronize a local transaction token maintained by the first worker node with a global transaction token maintained by the coordinator node or to update an interval counter or flag indicative of such synchronizing, executing the multi-node database statement, wherein the local transaction token indicates data versions visible during the execution of the multi-node database statement;
forwarding at least a portion of the multi-node database statement to the at least a second worker node; and
receiving execution results from the execution of the at least a portion of the multi-node database statement at the at least a second worker node.


Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166